UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6811


JAMES HENRY SIMPSON,

                    Plaintiff - Appellant,

             v.

MARTESHA BISHOP, Richmond VA Magistrate; MICHAEL JOERSTEL,
Richmond Police Officer; BROOK PETTIT, Asst. Commonwealth Attorney for
Richmond; JOSHUA BOAYLES; BEVERLY SNUKALS, Richmond VA Circuit
Court Judge; WALTER STOUT; CLARENCE M. JENKINS, Chesterfield Circuit
Court; JUDGE HERBERT C. GILL, Retired New Kent VA Circuit Court Judge;
THOMAS B. HOOVER, VA Circuit Court Judge,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00796-JAG-RCY)


Submitted: October 17, 2019                                   Decided: October 22, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Henry Simpson appeals the district court’s order dismissing his pleading,

initially construed as a 42 U.S.C. § 1983 (2012) complaint, and later noticed by Simpson

as a “Criminal Complaint,” as frivolous and malicious. We have reviewed the record and

find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated

by the district court. Simpson v. Bishop, No. 3:18-cv-00796-JAG-RCY (E.D. Va. May 31,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2